Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is NOA in responses to Applicants’  responses TO ELECTION/RESTRICTION filed 08/01/2022. Applicants have been elected group II (claim(s) 9-16) without traversed. It is noted, the current patent application was originally field 10/23/2018 in light of the preliminary amendments field 03/14/2019; claims foreign priority to 2017-205011 , filed 10/24/2017. 
Also, the examiner's amendment was authorized by attorney of record Kevin Ross Davis, cancelling the non-elected claim(s) 1-8. The claims have been cancelled in accordance with the substance of the telephone interview. Favorable consideration of the pending claims and passing them allowance is agreed upon. (see interview summary dated 08/19/2022 for details).
In addition, it is noted, Claim(s) 1-8 are currently cancelled. Claim(s) 9-14 and 16 were original. Claim 15 was previously presented. Also, it is noted, the drawing filed 10/23/2018 are accepted.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                
Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 01/28/2019, is attached to this Office Action.

EXAMINER’S AMENDMENT
	The application has been amended as follows:  In the Claims: Claim(s) 1-8 are currently cancelled . Claim(s) 9-14 and 16 were original. Claim 15 was previously presented.
	
  Reason for Allowance
Claim(s) 9-16 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Cuevas et al., (“Quantum algorithms for classical lattice models” Published 09/09/2011- 36 Pages, describing efficient quantum algorithms to estimate the partition function of (i) the six-vertex model on a two-dimensional (2D) square lattice, (ii) the Ising model with magnetic fields on a planar graph, (iii) the Potts model on a quasi-2D square lattice and (iv) the Z2 lattice gauge theory on a 3D square lattice.... general considerations about classical spin models as well as some facts concerning their computational complexity...[Page 2 the Abstract and Pages 10-14 “Mapping between classical lattice and quantum circuits”...] However, Cuervas fails to show, “...arithmetic unit of the classical computer computes and outputs calculation results based on initial setters, a child node generator, a decision processor, a node selector, a difference vector generator, an output unit, and a controller...wherein each process under control of the controller .... processing circuitry configured to implement the initial setters, the child node generator, the decision processor, the node selector, the difference vector generator, the output unit, and the controller utilized the quantum computation ... using the periodicity of a point sequence included in a sum set of sets obtained by parallel translation of a lattice.......” as Claimed and supported in the current specification in paragraph(s) 178-217...see also figure 15.
Dave Bacon and  Wim van Dam  (“What quantum algorithms outperform classical computation and how do they do it?” Published 2010- Volume 53, Number 2 (2010), 13 pages, describing Quantum interference, the ability of multiple computational paths to add or detract amplitudes and thus lower and raise probabilities ... in which quantum algorithms have made progress goes back to the very roots of quantum computing and indeed of classical computing itself. From their earliest days, computers have been put to use in simulating physics. Among the difficulties that were soon encountered in such simulations was that quantum systems appeared to be harder to simulate than their classical counterparts. But, of course, somehow nature, which obeys quantum theory, is already carrying out "the simulation" involved in quantum physics. So, if nature is carrying out the simulation, then should we be able to design a computer that also can perform this simulation? This was in fact the seed of the idea that led to the original notion of quantum computing by Feynman........” However, Dave Bacon and Wim van Dam fail to show, “...arithmetic unit of the classical computer computes and outputs calculation results based on initial setters, a child node generator, a decision processor, a node selector, a difference vector generator, an output unit, and a controller...wherein each process under control of the controller .... processing circuitry configured to implement the initial setters, the child node generator, the decision processor, the node selector, the difference vector generator, the output unit, and the controller utilized the quantum computation ... using the periodicity of a point sequence included in a sum set of sets obtained by parallel translation of a lattice.......” as Claimed and supported in the current specification in paragraph(s) 178-217...see also figure 15.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...arithmetic unit of the classical computer computes and outputs calculation results based on initial setters, a child node generator, a decision processor, a node selector, a difference vector generator, an output unit, and a controller...wherein each process under control of the controller .... processing circuitry configured to implement the initial setters, the child node generator, the decision processor, the node selector, the difference vector generator, the output unit, and the controller utilized the quantum computation ... using the periodicity of a point sequence included in a sum set of sets obtained by parallel translation of a lattice.......” as Claimed and supported in the current specification in paragraph(s) 178-217...see also figure 15.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177